Citation Nr: 0202785	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  95-37 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from June 1967 to January 
1971. 

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, first denied entitlement to service 
connection for a nervous condition by a November 1971 
determination.  The veteran was notified of the decision but 
did not appeal.  

This appeal arises from a July 1995 RO decision that denied 
service connection for dysthymic disorder/major depression.  

In January 1996 the veteran testified before a hearing 
officer at the RO.  A transcript of that hearing is included 
in the claims folder.

The Board of Veterans' Appeals (Board) remanded the case in 
October 1998 for the RO to address whether new and material 
evidence had been submitted to reopen the claim.  In a 
November 1998 rating action the RO determined that new and 
material evidence had been submitted to reopen the claim, but 
then denied the claim for service connection for major 
depression.  

In May 2000, the Board reopened the claim, found the claim 
well grounded, and remanded it for development on the merits.  
Following development, the RO returned the case to the Board 
for further appellate review.

The veteran had pending before the Board a claim of 
entitlement to vocational rehabilitation benefits under 
Chapter 31.  However, in a written and signed statement 
received in October 2001, the veteran related that he was no 
longer pursuing his claim for entitlement to vocational 
rehabilitation benefits under Chapter 31, despite the claim's 
appellate status before the Board.  A claimant can withdraw a 
substantive appeal in writing at any time prior to a Board 
decision on the issue.  38 C.F.R. § 20.204 (2001).  
Accordingly, a claim for vocational rehabilitation is not 
before the Board.

The veteran had a hearing before a hearing officer at the RO 
in May 1997, but a mechanical or operational failure caused 
the hearing not to be recorded, and no transcript could be 
obtained.  The veteran was notified of this failure in a May 
1997 letter.  In March 2002 the Board contacted the veteran 
and inquired whether he desired an additional hearing before 
a hearing officer regarding the appealed claim for service 
connection for depression.  In the report of contact, the 
veteran stated that the May 1997 hearing had been for the 
issue of entitlement to vocational rehabilitation benefits, 
and he noted that he had since withdrawn that claim.  
Accordingly, the Board does not find that there is a pending 
request for a hearing.


FINDING OF FACT

The veteran currently has an acquired psychiatric disorder, 
major depression, that was first manifested in service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At a June 1967 service enlistment examination the veteran was 
noted to be psychiatrically normal.  

The veteran's service medical records include a record of 
psychiatric consultation in August 1968.  The examiner noted 
a history of the veteran being referred previously for 
psychiatric help at approximately age 16, due to difficulties 
getting along with his parents.  The veteran had a history of 
difficulty relating to others in school, a history of 
difficulty with personal relationships including those with 
the opposite sex, and a history of increasing apathy since 
his school years, with failure to persist in efforts in 
educational and occupational activities.  The veteran was 
noted to be extremely moody, labile in his emotions, and 
tending to carry a grudge.  He was noted to spend much time 
alone and to daydream a lot.  His intellect, memory, and 
judgment appeared intact.  The examiner assessed a schizoid 
personality disorder.  

A January 1970 service medical record informs that the 
veteran was treated for nervousness.  The treating medical 
care provider assessed chronic anxiety.  

An Air Force Form 422, dated in May 1970, reflects that a 
permanent physical profile was established because of 
schizoid personality disorder.

A November 1970 service separation examination report shows 
that the veteran had a "[m]inor psychologic reaction" in 
August 1968 without recurrence, and although the veteran had 
a psychiatric consultation at that time, he had not returned 
for treatment.  The diagnosis at the separation examination 
was schizoid personality disorder. 

VA clinical reports in September 1971 reflect hospitalization 
and treatment for depressive neurosis.  In December 1971 a 
provisional diagnosis was assigned of chronic schizophrenic 
reaction. 

On a January 1972 letter a VA psychiatrist at the Brockton VA 
Medical Center (VAMC) informed that the veteran was a patient 
in the Hospital Day Program since September 1971 for 
disturbing symptoms related to anxiety neurosis with 
depressive features.  

Private medical reports indicate ongoing treatment during the 
1980s and 1990s for major depression.  A May 1988 report from 
Sangre De Cristo Community Health Services notes a diagnostic 
impression of major depression, recurrent, with melancholia, 
in remission.  Recurrent major depression has been noted at 
various times since then.  The veteran has also reported 
continuity of symptoms of depression since active service.  
Other clinical records reflect that the veteran has a 
personality disorder that might predispose him to depression.

The veteran has submitted numerous statements in which he 
listed the places of his treatments, his contentions, 
procedural actions related to his claims, and his history of 
difficulties due to his depression and personality disorder.  
These statements are generally consistent with the history as 
provided by the veteran at VA and private medical 
evaluations, and with the record as a whole.  

In May 1989 M. Schechter, M.D., conducted a psychiatric 
evaluation of the veteran.  The psychologist diagnosed major 
depression, recurrent, without psychotic features.  Also 
diagnosed was a personality disorder, not otherwise 
specified, with narcissistic, avoidant, and passive-
aggressive features.  Dr. Schechter noted that a large 
component of the veteran's dysfunction was characterological 
and had been present his entire life.  

In an October 1994 letter, A. Hahn, a private psychologist, 
informed that he had seen the veteran since April 1993.  He 
diagnosed recurrent major depression, with high levels of 
environmental stress.  

At a January 1996 RO hearing the veteran testified to the 
effect that he had received treatment for depression since 
service from multiple private medical professionals, and that 
his depression had persisted to the present, necessitating 
this ongoing care. 

At a January 2001 VA examination the veteran's history was 
noted of treatment for depression and a personality disorder 
since service, and attempts at many jobs with frequent 
firings, since that time.  The examiner opined that the 
veteran currently had major depression that had been present 
since service. 

In an October 2001 letter, A. Hahn, reported that he had 
treated the veteran periodically since October 1990, and 
opined that the veteran met the criteria for service 
connection for his an acquired psychiatric disorder.  This 
opinion was based on a review of the veteran's medical 
record, including the August 2001 VA examination report.

Analysis

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096, enacted 
November 9, 2000, eliminated the well-grounded-claim 
requirement and modified VA's duties to notify and assist 
claimants.  See generally VCAA, §§ 3, 4, 7; 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001) 
(holding all sections of VCAA retroactive).  

The United States Court of Appeals for Veterans Claims 
(Court) has held, that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); DelaCruz; see also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").

Changes to the Code of Federal Regulations were made in 
response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 38 
C.F.R. § 3.159(c)(4)(iii), were made effective prospectively 
for claims filed on or after August 29, 2001.  See 66 Fed.  
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board has reviewed the record and concludes that all 
development that presents the reasonable possibility of 
supporting the veteran's claim has been completed, and that 
the veteran has been afforded such notice and due process as 
are necessary to satisfy the requirements of the VCAA.  
Development required by Board remands in October 1998 and May 
2000 has also been completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  This is particularly true in light of the 
Board's grant of the benefit sought in the current appeal.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty during 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not considered diseases or 
disabilities for the purpose of service connection.  However, 
service connection may be granted for psychiatric disease 
superimposed on a personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.127 (2001).

The record shows psychiatric treatment in service.  
Thereafter, VA and private records show treatment for ongoing 
difficulties with major depression, an anxiety disorder, and 
a personality disorder.  Both a VA examiner in January 2001 
and a private treating psychologist in October 2001 concluded 
that the veteran currently has an acquired psychiatric 
disorder, major depression, which was present in service and 
continued to the present time.  Both of those medical 
opinions were informed by a review of the medical record.  
There has been no recent opinion to the contrary.

The preponderance of the evidence favors a grant of service 
connection for an acquired psychiatric disorder, major 
depression, based on medical historical evidence and current 
opinion that such disorder was present in service and the 
same disorder continues currently.  38 U.S.C.A. § 5107; 
38 C.F.R. §  3.303(d).  


ORDER

Service connection for an acquired psychiatric disorder, 
major depression, is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

